Citation Nr: 1754273	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  07-25 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the left knee.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1989 to July 2000, including in the Southwest Asia Theatre of Operations during the Persian Gulf War.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and a May 2010 decision of the VA Regional Office (RO) in Huntington, West Virginia.  The October 2006 RO decision denied service connection for degenerative joint disease.  

In November 2016, the Board remanded the issue of entitlement to service connection for degenerative joint disease (listed as degenerative joint disease, to include as due to an undiagnosed illness), to schedule the Veteran for a Travel Board hearing.  

In March 2009, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  At the hearing, the Veteran clarified that he was seeking entitlement to service connection for right and left elbow disabilities and for right and left knee disabilities.  

In September 2009, the Board remanded the issue of entitlement to service connection for degenerative joint disease for further development.  

The case was later transferred to the Huntington, West Virginia Regional Office (RO).

The May 2010 RO decision granted service connection and a 10 percent rating for degenerative joint disease of the left knee, effective June 19, 2006.  The Veteran appealed the assigned rating.  

In an August 2010 decision, the Board denied service connection for bilateral elbow disabilities (degenerative joint disease of the bilateral elbows), to include as a qualifying disability under 38 C.F.R. § 3.317.  The Board remanded the issues of entitlement to service connection for a right knee disability (listed as degenerative joint disease of the right knee), and entitlement to an initial rating higher than 10 percent for degenerative joint disease of the left knee, for further development.  

The case subsequently transferred back to the Waco, Texas Regional Office (RO).  

A March 2013 RO decision granted service connection and a 10 percent rating for left knee instability, effective September 20, 2012.  In June 2013, the Veteran filed a notice of disagreement regarding the assigned rating for his service-connected left knee instability, and a statement of the case was issued in April 2015.  The Board notes that on June 12, 2015, the Veteran faxed a VA Form 9.  In November 2015, the RO sent the Veteran a letter advising him that his June 12, 2015, VA Form 9 was not timely received.  Therefore, the Board does not have jurisdiction over that matter.  38 C.F.R. §§ 20.200, 20.202, 20.302 (2017).  

In June 2016, the Board remanded the issues of entitlement to service connection for a right knee disability (listed as degenerative joint disease of the right knee), and entitlement to an initial rating higher than 10 percent for degenerative joint disease of the left knee, for further development, to include scheduling the Veteran for a Board videoconference hearing as to his claim for a higher rating for his service-connected degenerative joint disease of the left knee.  

An August 2017 RO decision granted service connection and a 10 percent rating for right knee strain, claimed as degenerative joint disease, effective April 20, 2011.  Therefore the issue of entitlement to service connection for a right knee disability is no longer on appeal.  

There is a notation in the record that the Veteran failed to report for a Board videoconference hearing scheduled in September 2017.  

In October 2017, the Veteran filed claims for entitlement to service connection for allergies and for a sinus disorder.  Those issues are not before the Board at this time and are referred to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded by the Board in June 2016, partly to schedule the Veteran for a VA knee and lower leg conditions examination as to his then claim for entitlement to service connection for a right knee disability (listed as degenerative joint disease of the right knee), which was later granted.  

Following the June 2016 Board remand, the Veteran was afforded a VA knee and lower leg conditions examination in June 2017, which also addressed criteria regarding his claim for entitlement to an initial rating higher than 10 percent for degenerative joint disease of the left knee.  

The Veteran was previously afforded a VA knee and lower leg conditions examination, as to his claim for a higher rating for degenerative joint disease of the left knee, in September 2012.  The diagnosis, at that time, was left knee degenerative joint disease.  

The Board notes that the U.S Court of Appeals for Veteran's Claims (Court) has issued decisions in Correia v. McDonald, 28 Vet. App. 158, 166 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017) concerning the adequacy of VA orthopaedic examinations.  The Court in Correia held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In Sharp, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  In light of these decisions, and as the findings pursuant to the June 2017 and September 2012 VA knee and lower leg conditions examinations are inadequate, the Board finds that a new VA examination should be provided addressing the Veteran's service-connected degenerative joint disease of the left knee.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for his degenerative joint disease of the left knee since August 2017.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent, and severity of his service-connected degenerative joint disease of the left knee, and the impact of that condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected degenerative joint disease of the left knee.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All indicated tests must be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected degenerative joint disease of the left knee must be described in detail.  Specifically, the examiner must conduct a thorough orthopedic examination of the service-connected Veteran's left knee disability and provide diagnoses of any pathology found.  

In examining the left knee, full range of motion testing must be performed where possible.  The joints involved must be tested in both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joints.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  The examiner should describe any pain, weakened movement, excess fatigability, instability of motion, and incoordination that is present.  The examiner must also state whether the examination is taking place during a period of flare-ups.  If not, the examiner must ask the Veteran to describe the flare-ups he experiences, including the frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Then readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

